DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
In response to applicant's argument that the prior art does not specifically disclose the newly amended limitations, see action below.  The 101 rejection has been withdrawn in view of applicant’s amendment.  Rihn teaches or suggests: wherein the current state includes a motion state; determining a corresponding vibration information according to the current state of the electronic device; and at least one vibrator, activating by the vibration information ([0064-70]; 20 et seq.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, adjust haptic strength, reduce noise of haptics, and avoid interference.  Kao teaches or suggests: detecting a current state of an electronic device, wherein, the current state of the electronic device includes a motion state and a static state ([0051-60]; [0042-5]; Fig. 5-12; 33 et seq.); determining a corresponding vibration information according to the current state of the electronic device; at least one vibrator, activating by the vibration information ([0051-60]; [0042-5]; Fig. 5-12; 33 et seq.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rihn (US 2017/0092084) in view of Kao (US 2011/0053581).
Regarding claim 16, 
Rihn disclose(s): 
An electronic device including:
sensor, detecting a current state of the electronic device ([0064-70]; 20 et seq.); at least one processor; memory communicating with the processor; the memory stores instructions that can be executed by the processor ([0024]; 20 et seq.).


Rihn teaches or suggests: wherein the current state includes a motion state; determining a corresponding vibration information according to the current state of the electronic device; and at least one vibrator, activating by the vibration information ([0064-70]; [0032]; 20 et seq.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, adjust haptic strength, reduce noise of haptics, and avoid interference.
Kao teaches or suggests: detecting a current state of an electronic device, wherein, the current state of the electronic device includes a motion state and a static state ([0051-60]; [0042-5]; Fig. 5-12; 33 et seq.); determining a corresponding vibration information according to the current state of the electronic device; at least one vibrator, activating by the vibration information ([0051-60]; [0042-5]; Fig. 5-12; 33 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on 
Regarding claim 18, the combination as applied above further teaches or suggests: 
the vibration information includes vibration information in the motion state and vibration information in the static state (Kao [0051-60]; [0042-5]; Fig. 5-12; 33 et seq.; see also claim 1 and above claim(s)).
Regarding claim 19, the combination as applied above further teaches or suggests: 
the processor determines the corresponding vibration information according to the vibration information characteristics corresponding to the current state of the electronic device  (Kao [0051-60]; [0042-5]; Fig. 5-12; 33 et seq.; see also claim 1 and above claim(s)).
Regarding claim 20, the combination as applied above further teaches or suggests: 
the vibration information characteristics include at least one of a vibration duration, a vibration frequency, a vibration intensity and a vibration direction (Rihn [0031-2]; 20 et seq.; see also claim 1 and above claim(s)).
Regarding claim 21, the combination as applied above further teaches or suggests: 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
/SHIRLEY LU/          Primary Examiner, Art Unit 2684